DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 16 objected to because of the following informalities:
Claim 15 – Line 6 “…into the first, second and third and…” should be “…into the first, second and third regions and…”
Claim 16 – Lines 4 and 5 “includes includes” should be “includes”
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 15 and 17, the applicant’s claims “a first region corresponding to a scleral region”, “a third region corresponding to an iris” and then a pigment limitation incorporated into the “third region corresponding to a wearer's sclera”.  Applicant’s claims define the third region as an iris and a sclera, which renders the claim unclear. These are two distinct portions of the eye that do not overlap. Applicant’s claim 13, which depends from claim 1, includes a limitation to include a pigment into “the first region corresponding to the scleral region.” Further, applicant’s claim 14 includes a limitation to include pigment into “the third region… corresponding to the iris”. Applicant’s language used in claim 1 confuses the limitations of claims 13 and 14. It appears that at least one of 13 or 14 is not further limiting, but it is impossible to tell which.
Given claims 13 and 14, the office will interpret claim 1 such that the pigment is in either the first or third region.

Examiner’s Note
Please note that applicant’s claim 16 is written without the region language and places the pigment into the scleral region. Claim 16’s language is clear and not rejected based on a 112 interpretation, but the office is not convinced that the applicant intended on placing a pigment on the scleral region due to the language of claims 1, 13 and 14. However, applicant’s specification does support the claim’s language (Fig. 24 and its description). The office requests applicant review the language of claim 16 prior to their next response.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 8, 11-12, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dukes et al. (PGPUB 20050254002 hereinafter “Dukes” of record) in view of Tucker et al. (PGPUB 20120026459 hereinafter “Tucker” of record).

Regarding claim 1, as best understood, Dukes discloses an eye enhancement contact lens, the eye enhancement lens comprising: 
a first region corresponding to the scleral region of an eye ([0014] where the limbal ring borders the scleral region); 
a second region corresponding to the limbal region of an eye ([0014] limbal ring); 
a third region corresponding to an iris region of an eye ([0012]).
Dukes discloses the use of pigment ([0026]), but does not disclose mica based pearlescent pigments incorporated into the second region corresponding to the limbal region of an eye and configured to create a limbal region having a shiny, radiant and iridescent appearance; and 
pearlescent pigments incorporated into the third region corresponding to a wearer's sclera and configured as alternating layers of transparent material with different refractive indices to provide a pearl luster and interference effect.
Tucker discloses a lens comprising a mica based pearlescent pigments ([0041]) incorporated into the second region corresponding to the limbal region of an eye ([0066] where the limbal ring is comprised of a colorant and [0083] where a colorant may be a pearlescent pigment) and configured to create a limbal region having a shiny, radiant and iridescent appearance ([0041]); and 
pearlescent pigments incorporated into the third region corresponding to a wearer's sclera and configured as alternating layers of transparent material with different refractive indices to provide a pearl luster and interference effect ([0041] and [0077]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Tucker and Dukes such that the limbal ring and iris included mica based pigments motivated by improving the visual aesthetic of the eye ([0041] and [0056]).

Regarding claim 2, modified Dukes teaches wherein the mica based pearlescent pigments are coated with an oxide layer ([0041] of Tucker).

Regarding claim 3, modified Dukes teaches wherein the oxide layer comprises titanium dioxide ([0041] of Tucker).

Regarding claim 4, modified Dukes teaches wherein the oxide layer comprises iron oxide ([0041] of Tucker).

Regarding claim 6, modified Dukes discloses wherein the mica based pearlescent pigments are arranged in a random pattern ([0017] of Dukes states there can be a random dot overlay on the limbal ring).

Regarding claim 8, modified Dukes discloses comprising an annular shaped clear coat layer overlying the first, second and third regions ([0096] of Tucker).

Regarding claim 11, modified Dukes discloses wherein the second region comprises a second design graphic ([0014] limbal ring).

Regarding claim 12, modified Dukes discloses wherein the third region comprises a third design graphic ([0012] pattern 12 as an example).

Regarding claim 14, modified Dukes discloses further comprising mica based pearlescent pigments incorporated into the third region corresponding to the iris region and configured to create an iris region having a shiny, radiant and iridescent appearance ([0041] and [0077]).

Regarding claim 15, Dukes discloses an eye enhancement contact lens, the eye enhancement lens comprising: 
a first region corresponding to the scleral region of an eye ([0014] where the limbal ring borders the scleral region); 
a second region corresponding to the limbal region of an eye ([0014] limbal ring); 
a third region corresponding to an iris region of an eye ([0012]); and  -4-Attorney Docket No.: VTN5619USCNT1 
pigments incorporated into the first, second and third ([0026], Fig. 1 and [0014]).
 Dukes does not disclose wherein the incorporated pigments are-4-Attorney Docket No.: VTN5619USCNT1 mica based pearlescent pigments configured to create scleral, limbal and iris regions having a shiny, radiant and iridescent appearance; and 
wherein pearlescent pigments in the third region corresponding to a wearer's sclera are configured as alternating layers of transparent material with different refractive indices to provide a pearl luster and interference effect.
Tucker discloses a lens comprising a mica based pearlescent pigments ([0041]) incorporated into the second region corresponding to the limbal region of an eye ([0066] where the limbal ring is comprised of a colorant and [0083] where a colorant may be a pearlescent pigment) and configured to create regions having a shiny, radiant and iridescent appearance ([0041]); and 
wherein pearlescent pigments in the third region corresponding to a wearer's sclera are configured as alternating layers of transparent material with different refractive indices to provide a pearl luster and interference effect ([0041] and [0077]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Tucker and Dukes such that the first to third regions included mica based pigments motivated by improving the visual aesthetic of the eye ([0041] and [0056]).

Regarding claim 17, Dukes discloses an eye enhancement contact lens, the eye enhancement lens comprising: 
a first region corresponding to the scleral region of an eye; 
a second region corresponding to the limbal region of an eye; 
a third region corresponding to an iris region of an eye.
Dukes does not disclose mica based pearlescent pigments incorporated into at least one of the first, second and third regions, the mica based pearlescent pigments configured as an opacifier to create both an opaque, shiny, radiant and iridescent appearance; and 
wherein pearlescent pigments in the third region corresponding to a wearer's sclera are configured as alternating layers of transparent material with different refractive indices to provide a pearl luster and interference effect.
However, Tucker discloses a lens comprising a mica based pearlescent pigments ([0041]) incorporated into the second region corresponding to the limbal region of an eye ([0066] where the limbal ring is comprised of a colorant and [0083] where a colorant may be a pearlescent pigment) and configured to create regions having a shiny, radiant and iridescent appearance ([0041]); and 
wherein pearlescent pigments in the third region corresponding to a wearer's sclera are configured as alternating layers of transparent material with different refractive indices to provide a pearl luster and interference effect ([0041] and [0077]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Tucker and Dukes such that any of the first to third regions included mica based pigments motivated by improving the visual aesthetic of the eye ([0041] and [0056]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dukes in view of Tucker and further in view of Hyman (PGPUB 20030035917 hereinafter “Hyman” of record).

Regarding claim 5, modified Dukes does not disclose wherein the oxide layer comprises potassium aluminum silicate.
However, Hyman teaches a mica colorant that comprises potassium aluminum silicate ([1072]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Dukes and Hyman such that the mica pigment comprised potassium aluminum silicate as taught by Hyman motivated by improving light effects ([1072]).

Claim(s) 7, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dukes in view of Tucker and further in view of Bowers et al. (PGPUB 20110187992 hereinafter “Bowers” of record).

Regarding claim 7, modified Dukes does not disclose wherein the mica based pearlescent pigments are arranged in a non-random pattern.
However, Bowers teaches a contact lens having a limbal ring (13) wherein a pigment overlaps the ring that is in a non-random pattern (Fig. 3 shows the pigment dots overlapping the ring in a non-random pattern).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine the pigment pattern of modified Dukes and Bowers such that it was non-random motivated by enhancing the iris ([0009]).

Regarding claim 10, modified Dukes does not explicitly disclose wherein the first region comprises a first design graphic.
However, Bowers teaches a contact lens comprising a design graphic in a first region that corresponds to a scleral region of an eye (Fig. 3).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Dukes and Bowers such that the scleral region of the eye included a design graphic motivated by enhancing the wearer’s appearance ([0009]).

Regarding claim 13, modified Dukes discloses that a colorant may be a mica based pearlescent to create a shiny, radiant and iridescent appearance ([0041] and [0083] of Tucker), but does not explicitly disclose further comprising that mica based pearlescent pigments incorporated into the first region corresponding to the scleral region.
However, Bowers teaches a contact lens comprising a colored design pattern placed on the first region corresponding to the scleral region of the lens (Fig. 3 and [0012]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Dukes and Bowers such that the scleral region of the eye included a pearlescent color motivated by enhancing the wearer’s appearance ([0009]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dukes in view of Tucker and further in view of Ingenito et al. (USPAT 5723541 hereinafter “Ingenito” of record).

Regarding claim 9, modified Dukes does not disclose further comprising a bulk lens material covering both the annular shaped clear coat layer and the first, second and third regions.
However, Ingenito teaches a bulk lens material encapsulating a clear coat layer and color layers (Col. 19 lines 36-52).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine the lens of modified Dukes and Ingenito to include a clear coat layer motivated by increasing wearer comfort and reducing the cost of the lens (Col. 4 lines 31-42).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Tucker.

Regarding claim 16, Bowers discloses an eye enhancement contact lens, the eye enhancement lens comprising an effect design graphic corresponding to an iris region of an eye ([0015]), 
wherein the eye enhancement contact includes [[[includes]] pigments incorporated into a region corresponding to a wearer's sclera (Fig. 2 and [0015]).
Bowers does not disclose the effect design graphic including mica based pearlescent pigments and configured to create an iris region having a shiny, and where the scleral pigment has a radiant and iridescent appearance, and configured as alternating layers of transparent material with different refractive indices to provide a pearl luster and interference effect
Tucker discloses a lens comprising a mica based pearlescent pigments ([0041]) incorporated into various regions of an eye ([0066] where the limbal ring is comprised of a colorant and [0083] where a colorant may be a pearlescent pigment) and configured to create regions having a shiny, radiant and iridescent appearance ([0041]); and 
wherein pearlescent pigments are configured as alternating layers of transparent material with different refractive indices to provide a pearl luster and interference effect ([0041] and [0077]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Tucker and Bowers such that the iris and scleral regions included mica based pigments motivated by improving the visual aesthetic of the eye ([0041] and [0056]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Le Q, Chen Y, Yang Y, Xu J. Measurement of corneal and limbal epithelial thickness by anterior segment optical coherence tomography and in vivo confocal microscopy. BMC Ophthalmol. 2016 Sep 20;16(1):163. doi: 10.1186/s12886-016-0342-x. PMID: 27645227; PMCID: PMC5029042.
Le et al. define the limbus region as a region having a width of 1 to 1.5 mm, which can be used to support the 2.5 mm limbal ring disclosed by Dukes overlapping the scleral region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872